DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 18-21, and the species of sulfobutyl-β-cyclodextrin as the solubilizing agent in the reply filed on 12/17/2021 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 8-9, 11-12 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 contains the trademark/trade name tween 80.   Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade 
Claim 5 and 12 recites “g/100ml”; claims 6, 8-9 and 11 recites g/4ml”; claims 18-19 recite “mg/100g” and claims 20-21 recite “mcg/ml” and “g/100ml,”  these render the claim indefinite as the claims fail to define what the amounts are relative too.  For example claim 5 requires 1 gram of solubilizing agent per 100ml, but it fails to define what makes up the 100ml.  Is it 1g of solubilizing agent per 100ml of the final composition or 100ml of the required solvent? The metes and bounds of the claim are unclear.  For purposes of examination, the claim will examined as expressing amounts relative to the “100ml”, “4ml”, “100g” and “ml” of the final composition.
Claim 4 recites “cyclodextrin derivative”. The term "derivative" in claim 4 is a term which renders the claim indefinite. The term "derivative" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how structurally different a compound may be any of the claimed compounds and still be considered a derivative of these compounds. The instant claims and specification do not provide a clear metes and bounds of the claim and the term derivative is not defined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-11 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radau (US2008/0041369) and Pipkin (US2009/0312724), both references are cited on the 10/13/2021 IDS.
Radau discloses propellant-free aerosol formulations comprising a compound of general formula 1.  Radau teaches the formulations to be liquid active substance formulations [0088 and Abs] having pH ranging from 2.5-5.5 [0097], which reads on liquid, propellant-free pharmaceutical formulation as recited by instant claim 1.

    PNG
    media_image1.png
    290
    675
    media_image1.png
    Greyscale
 Formula 1.
Radau teaches a preferred compound of formula 1 to be a compound wherein R1 is hydrogen, R2 is hydrogen and R2 is methoxy (selected from a finite number of options) [0020-0023] (e.g. olodaterol acid addition salt with an acid HX).  Radau makes obvious the use of olodaterol hydrochloride [0179].
Radau further teaches the composition to comprise active substance 2, budesonide, and active substance 3, tiotropium bromide, in combination with the compound of formula 1 (Radau – claims 1, 12 and 14). While the prior art fails to provide an embodiment comprising these 3 compounds together, they are all contemplated by the reference to be suitable for use in combination with each other, therefore, the use of the 3 claimed compounds is obvious and expected to yield no more than one would expect from such an arrangement.
Radau further teaches the formulation to comprise a mixture of water of ethanol as the solvent, reading on solvent (b)  and aqueous solution as recited by instant claim 1 and 20-21 (Radau – claim 23).
Regarding claims 2 and 20-21: Radau teaches that the compound of formula 1 (i.e. olodaterol) is present in amounts ranging from 1-250mg/100ml (equivalent to 10-2500 mcg/ml), active substance 2 (i.e. budesonide) to be used in amounts of 10-500mg per 100ml (equivalent to 100-5000mcg/mg), active substance 3 (i.e. tiotropium bromide) to be used in amounts of 5-100mg per 100ml (equivalent to 50-1000mcg/mg), which overlaps with the claimed ranges of budesonide, olodaterol and tiotropium bromide.
Regarding claims 7-9: Radau teaches that preservatives can be added to protect the formulation from contamination with pathogenic bacteria.  Suitable preservatives include benzalkonium chloride and this can be used in amounts of 4-10mg per 100ml (equivalent to 0.16-0.4/4ml) which overlaps with the claimed ranges and overlapping ranges are prima facie obvious.

However, Radau does not teach the formulation to comprise a solubilizing agent, specifically, sulfobutylether-β-cyclodextrin as elected.
Pipkin discloses the treatment of nasal and/or ophthalmic diseases that are resolved by corticosteroid delivery of an aqueous solution (Abs), the formulation further comprises an SAE-CD and an aqueous liquid carrier [0020].  A preferred corticosteroid taught to be suitable for use is budesonide [0046]. The composition can further comprise anticholinergic agents, such as tiotropium bromide [0218].
Pipkin teaches the molar ratio of the corticosteroid and the SAE-CD to be 1:1 or greater [0050] and teaches the SAE-CD to be present in amounts ranging from 10-500mg/ml of the corticosteroid solution (equivalent to .04-2g/4ml or 1-50g/100ml), which overlaps with the amounts recited buy instant claims 5-6 and 20-21 [0060].  Furthermore, Pipkin teaches that the amount and/or concentration of SAE-CD in the composition can be varied as needed or as described herein to provide a composition that possesses a desired physical property, provide therapeutic effectiveness in subjects to which the composition is administered, and/or achieve a desired performance in an administration device. SAE-CD can be present in an amount sufficient to solubilize and/or stabilize the therapeutic agent when the SAE-CD and therapeutic agent are placed in the aqueous carrier [0086], thus showing the amount of SAE-CD used to be optimizable through routine experimentation.
Pipkin teaches that by including SAE-CD in a liquid composition containing corticosteroid, the corticosteroid is dissolved. The corticosteroid exhibits greater stability in the presence of SAE-CD than it does in its absence. When a second active agent is present, the second active agent can also exhibit greater stability in the presence of SAE-CD than it does in its absence [0083].
Pipkin teaches the corticosteroid to be budesonide and the SDE-CD to be sulfobutylether-β-cyclodextrin (Pipkin – claims 4 and 18).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Radau with those of Pipkin.  One of skill in 
Regarding the adjustment of the pH to 4 with citric acid or to 1.5 with hydrochloric acid as recited by instant claims 20-21, Radau teaches the pH of the formulation to range between 2.5-5.5, which overlaps with the claimed 4 and 4.5, and overlapping arranges are prima facie obvious, and Radau further teaches that the pH can be adjusted with the use of pharmacologically acceptable acids including citric acid and hydrochloric acid [0097-0098], thus the use of either agent is prima facie obvious as they are both contemplated for use.

Claims 1-2, 3 4-11 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radau (US2008/0041369) and Pipkin (US2009/0312724), as applied to claims 1-2, 4-11 and 20-21 above, and further in view of Niklaus-Humke (US2011/0190284).
As discussed above, the prior art makes obvious the limitations of claims 1-2, 4-11 and 20-21, however, the above references do not teach the solvent to be water substantially free of other solvents.
As discussed above, Rada teaches the solvent can be ethanol or a mixture of water or ethanol and teaches that the ethanol preferably makes up 30-99% of the solvent [0096].
Pipkin teaches the aqueous formulations to comprise 0-5% ethanol and teaches that increasing the concentration of ethanol in the liquid resulted in a decrease in the maximum saturated solubility of the corticosteroid [0293].

In an embodiment, component (a) of Niklaus-Humke’s formulations is olodaterol hydrochloride (Niklaus-Humke claims 21-22; para.0147). Component (b) of Niklaus-Humke’s formulations may be tiotropium bromide monohydrate (Niklaus-Humke claim 23; [0010, 0073, 0063, 0102, 0103, 0181- 0183].  The pH of the formulation is preferably in a range from 2.0 to 6.5, preferably between 2.5 to 3.5, particularly preferably between about 2.7 and 3.1 in purely aqueous solutions [0104].
Niklaus-Humke further teaches that the solvent can be water, ethanol or a mixture of water and ethanol (Abs).  If water-ethanol mixtures are used, the ethanol is preferably present in a range of 5-99%.  Most preferred is formulations wherein the solvent is pure water, pure ethanol or mixture containing between 50-92% ethanol [0073]. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Radau and Pipkin with those of Niklaus-Humke.  One of skill in the art would have recognized that the formulation of Radau could have been effectively formulated to comprise pure water as Pipkin teaches aqueous formulations that comprise 0-5% ethanol and teaches that increasing the concentration of ethanol in the liquid comprising budesonide resulted in a decrease in the maximum saturated solubility of the corticosteroid ([0293]; Example 30).  One of skill in the art would have a reasonable expectation of success as both Radau and Niklaus-Humke teach liquid propellant-free aerosol formulations comprising tiotropium bromide and .

Claims 1-2, 4-11, 18-19 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radau (US2008/0041369) and Pipkin (US2009/0312724), as applied to claims 1-2, 4-11 and 20-21 above, and further in view of Yu (US2016/0200681)
As discussed above, the prior art makes obvious the limitations of claims 1-2, 4-11 and 20-21, however, they do not teach the amounts of the claimed components per 100g of composition.
As discussed above, Radau does teach range amounts of budesonide, olodaterol and tiotropium bromide used per 100ml for the formulations.
Yu teaches pharmaceutical formulations and teaches that the taught compound may be administered in the form of a pharmaceutical composition, and it may be administered orally or parenterally. And, the preferable administration amount of the compound of the present invention may be varied according to the condition and body weight of a subject, the severity of disease, the form of drug, administration route and period, and it may be appropriately selected by a person of ordinary skill in the art [0214].
While Yi fails to teach any of the claimed compounds, a skilled artisan would recognize that the teachings of Yu regarding optimization of the active compounds would be applicable to all pharmaceutical drugs, therefore, a skilled artisan would have the motivation to optimize the amounts of budesonide, olodaterol and tiotropium bromide used in a composition per 100g to achieve a desired effect depending on factors such as severity of the disease, form of the drug, condition and body weight of the patient, with a reasonable expectation of success.
Furthermore, The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the exact same ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. 

Claims 1-2, 4-11, 12 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radau (US2008/0041369) and Pipkin (US2009/0312724), as applied to claims 1-2, 4-11 and 20-21 above, and further in view of Ray (US2007/0293460).

Ray discloses a method of delivery of a combination therapy to the pulmonary system that includes providing a nebulizer and an aqueous solution (abstract). The drug therapy is for the treatment of respiratory conditions and diseases, such as asthma and/or COPD [0002]. Ray disclose that the aqueous solution may contain additives, such as 0.9% sodium chloride solution in water [0009].
As discussed above, Radau discloses that their composition (an aqueous solution) comprises additives, such as sodium chloride. In light of Ray’s disclosure that aqueous solutions provided by nebulizer are known to include 0.9% sodium chloride solution in water (0.9 g/100mL), it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Radau with the teachings of Ray before the effective filing date of the instant invention to try using 0.9% sodium chloride in Radau aqueous solution formulation as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so as Radau discloses the inclusion of sodium chloride as an additive in their aqueous solution formulation, which is administered by a nebulizer for the treatment of asthma and/or COPD [0111 and 0077], and Ray discloses an amount of sodium chloride known to be used for such formulations administered by a nebulizer for the treatment of asthma and/or COPD.

Conclusion
No claims are allowable.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613